        Case 1:99-cr-00157-DLC Document 492 Filed 06/02/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------- X
                                    :
 UNITED STATES OF AMERICA           :
                                    :
                                    :                    99cr157 (DLC)
                -v-                 :
                                    :                 MEMORANDUM OPINION
 OSCAR MONZON (Register No. 49173- :                       AND ORDER
 054),                              :
                                    :
                        Defendant. :
                                    :
 ---------------------------------- X

DENISE COTE, District Judge:

     This Opinion grants a motion by Oscar Monzon (“Monzon”) for

compassionate release due to his heart condition and the COVID-

19 pandemic.     In November 2001, Monzon was sentenced by the

Honorable Robert Ward to life in prison following his conviction

at trial.    Monzon suffered a heart attack in May of 2015.

     On August 27, 2018, this Court reduced Monzon’s sentence to

360 months’ imprisonment pursuant to 18 U.S.C. § 3582(c)(2).

His term of imprisonment is to be followed by a term of

supervised release of 10 years.        Monzon is currently imprisoned

in the general population at the low-security Federal

Correctional Institution Allenwood.         He is 54 years of age.       The

Bureau of Prisons projects that Monzon will be released in June

2027.

     On November 13, 2019, Monzon filed a motion pursuant to 18

U.S.C. §§ 3582(c)(1)(A) and 4205(g) for a reduced sentence.              The
        Case 1:99-cr-00157-DLC Document 492 Filed 06/02/20 Page 2 of 5



motion was denied for his failure to exhaust his administrative

remedies, as required by § 3583(c)(1)(A).          United States v.

Monzon, No. 99CR157 (DLC), 2020 WL 550220, at *1 (S.D.N.Y. Feb.

4, 2020).

       On February 18, 2020, Monzon requested that the warden of

his facility bring a motion for a reduced sentence on his behalf

because of his cardiovascular disease.         The warden denied the

request.    On March 23, having exhausted his administrative

remedies, Monzon moved this Court for release pursuant to §

3582(c)(1)(A) because of his cardiovascular condition. 1           The

Government opposed Monzon’s petition, and on May 7, 2020,

Monzon’s application was denied because Monzon’s cardiovascular

condition did not constitute “extraordinary and compelling

reasons” justifying early release.

       Meanwhile, on April 16, while his March 23 motion was

pending, Monzon made another request to the warden for early

release pursuant to § 3582.       This time, he cited the combination

of his pre-existing cardiovascular condition and the COVID-19

public health emergency as grounds for modification of his

sentence.    The warden denied that request on April 24.          Monzon

brought the instant petition on May 11. 2        The Government filed


1   The March 23 motion was received and docketed on April 22.

2   The May 11 motion was received and docketed on May 22.

                                      2
      Case 1:99-cr-00157-DLC Document 492 Filed 06/02/20 Page 3 of 5



its opposition on May 27.     On May 28, Monzon filed a supplement

to his motion.

     Monzon’s petition is granted.       Upon receipt of a properly

filed § 3582(c)(1)(A) motion a court may reduce the petitioner’s

sentence if, after consideration of the 18 U.S.C. § 3553(a)

factors, it finds that “extraordinary and compelling reasons”

warrant such a reduction.

     The Government agrees that Monzon’s cardiovascular

condition puts him at a greater risk for a serious or life-

threatening COVID-19 infection.      That risk, the Government

acknowledges, establishes “extraordinary and compelling reasons”

for a reduction of sentence.      The Government opposes Monzon’s

early release on two grounds.      First, it maintains that

releasing Monzon would not eliminate, and would perhaps even

increase, the risk that he would be exposed to the virus that

causes COVID-19.   Second, the Government argues that the factors

set forth in 18 U.S.C. § 3553(a) militate against Monzon’s

release.

     Monzon’s offense was serious, involved violence and

justified a significant sentence.       He has never satisfactorily

acknowledged his culpability or the harm that he caused.           On the

other hand, he is now 54 years of age, has suffered a serious

heart attack and has served roughly 240 months of his 360-month



                                    3
         Case 1:99-cr-00157-DLC Document 492 Filed 06/02/20 Page 4 of 5



sentence.     He is due to be released from custody in about seven

years.     He is facing an additional period of 10 years on

supervised release.

     In the midst of the COVID-19 pandemic, this history and the

§ 3553(a) factors weigh in favor of Monzon’s release.             An

assessment about the risk of recidivism that Monzon poses has

been altered by many factors, including his age and health.               The

30-year sentence that this Court imposed in 2018 was the lowest

sentence that could be imposed under the law that permitted a

reconsideration of his life sentence.          The length of that

sentence is thus only one factor in any assessment of the

appropriate sentence for Monzon today.          The Court must also

consider the facts underlying his conviction, his record during

incarceration, his current health, and the health risks to

particularly vulnerable inmates created by the pandemic.               As the

Government concedes, Monzon possesses one of the most

significant comorbidities for COVID-19.           Considering the §

3553(a) factors in light of this new danger, the Court exercises

its discretion to reduce Monzon’s term of imprisonment.             The

sentence to be imposed will be determined following receipt of

Monzon’s release plan.

     Accordingly, it is hereby




                                       4
         Case 1:99-cr-00157-DLC Document 492 Filed 06/02/20 Page 5 of 5



     ORDERED that Monzon shall cooperate with the United States

Probation Office for the Southern District of New York to

develop a suitable release plan. 3

     IT IS FURTHER ORDERED that the Bureau of Prisons and the

United States Attorney’s Office for the Southern District of New

York shall take all reasonable steps to facilitate

communications necessary for the development of Monzon’s release

plan.

     IT IS FURTHER ORDERED that the Probation Office shall

provide a status report by June 16, 2020 as to the development

of a release plan.

     IT IS FURTHER ORDERED that the Probation Office and the

United States Attorney’s Office shall by June 16, 2020 recommend

conditions of supervised release that will be imposed on Monzon.

     SO ORDERED:

Dated:       New York, New York
             June 2, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




3 In a letter of April 27, 2020, Monzon’s former attorney
represented that three of Monzon’s family members would allow
him to live with them if he were released: his son, Osdith
Monzon; his sister, Francia Monzon; and his sister Fatima
Reynoso. Two of these individuals are described as living in
New York State and one in Florida.

                                       5
